Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

       	 The prior art taken alone or in combination neither discloses nor makes obvious the instant process of claim 1 as a whole as recited below:
	
Method of fabrication of a semiconducting structure intended to be connected by hybridisation to a second support, the method for fabricating a semiconducting structure including the following steps: 
supply a first support that comprises a substrate and at least one active layer, said active layer comprising at least one nitrided semiconducting material, at least one active region of said semiconducting structure and at least one first connection zone and at least one second connection zone of said active region being arranged in said active layer, the first connection zone and the second connection zone of said active region flush with a surface of the first support,
formation of at least one first insert body and one second insert body in electrical contact with the first and second connection zones respectively, said formation step comprising formation of a nickel layer covering a portion of the surface of the first support, said nickel layer being arranged on the support surface at the active region, at least partially covering the first and second connection zones, 
localised physico-chemical etching of the active layer, the localisation of the etching being provided by protecting a part of the active layer comprising the active region by the nickel layer,
physico-chemical etching of the nickel layer, the etching being stopped after the release of at least part of the surface of the first support of said nickel layer, the part of the surface of the first support including the surface of the first support outside the first and second connection Page 2 of 7Appln. No. 16/723,394 Amendment dated October 27, 2021Reply to Office Action dated October 12, 2021zones, a remaining portion of the nickel 
release of the active layer from the first substrate, the release enabling formation of the semiconducting structure.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814